Citation Nr: 0322004	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
resection of a left parietal meningioma.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  An April 2001 
rating decision granted service connection and an initial 10 
percent rating for PTSD from January 1999, and the veteran 
perfected a timely appeal of the initial rating.  A May 1998 
rating decision denied entitlement to service connection for 
status post resection of a left parietal meningioma as a 
result of exposure to herbicides, and the veteran perfected a 
timely appeal of the denial of service connection.  

The May 1998 denial of entitlement to service connection for 
tinea cruris as a result of exposure to herbicides became 
final because the veteran was notified of the May 1998 
decision by letter dated June 12, 1998, and he did not 
perfect a timely appeal of that issue.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 
20.302 (2002).  The issue of entitlement to service 
connection for tinea cruris is not before the Board.  

The veteran's October 2002 testimony served as an informal 
claim for service connection for alcoholism as secondary to 
service-connected PTSD.  This matter is referred to the RO 
for appropriate action.  Bruce v. West, 11 Vet. App. 405, 408 
(1998).  




FINDINGS OF FACT

1.  There is no competent and probative evidence of record 
that relates the residuals of a resection of a left parietal 
meningioma resulted to the veteran's period of active 
service, to include exposure to herbicides therein, or to any 
service-connected disability.  

2.  The veteran experiences anxiety, depressed mood, sleep 
disturbances, survivor guilt, and some irritability, but his 
PTSD does not manifest as suspiciousness, panic attacks, 
memory loss, flattened affect, impaired communication and 
thought processes, homicidal ideation, suicidal ideation, 
obsessional rituals, illogical speech, impaired impulse 
control, disorientation, neglect of personal appearance and 
hygiene, delusions, hallucinations, or inappropriate 
behavior.  

3.  The veteran worked continuously from 1969 to 1997.  A 
non-service connected brain tumor was discovered in January 
1997.  When he was working, he got along well with coworkers, 
and he currently has a good relationship with his family.  
The veteran has never been hospitalized for treatment of 
PTSD.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a resection of a left 
parietal meningioma is not established.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service department records, 
service medical records, and medical records from the 
identified health care providers, and the veteran received a 
VA brain examination in January 2002 and VA PTSD examinations 
in January 2001 and February 2002.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  The veteran and his representative 
filed several lay statements with the RO, and the veteran 
provided sworn testimony at an October 2002 video hearing 
before the Board.  The RO's April 2001 letter and July 2002 
supplemental statement of the case informed the veteran of 
the applicable laws and regulations, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claims because he was 
informed of new and applicable laws and regulations, the 
evidence needed to substantiate the claims, told which party 
was responsible for obtaining the evidence, provided ample 
opportunity to submit such evidence, and VA has obtained such 
evidence or confirmed its unavailability.  Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for residuals of
a resection of a left parietal meningioma

The veteran contends that the left parietal meningioma, the 
resection of which resulted in disabling residuals, results 
either from head trauma incurred an October 1968 motorcycle 
accident, which he contends is related to alcoholism 
secondary to service-connected PTSD, or results from exposure 
to herbicides in Vietnam.  Thus, he asserts three possible 
theories of entitlement: 1) direct service connection; 2) 
presumptive service connection for disease associated with 
exposure to certain herbicide agents; and 3) secondary 
service connection.  
  
To establish service connection for residuals of a resection 
of a left parietal meningioma, the veteran must generally 
show that current residuals were contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board finds that presumptive service 
connection is not in order.  To establish presumptive service 
connection for a disease associated with exposure to 
herbicides, the veteran must show that he served on active 
duty in Vietnam during the requisite period and that he has a 
current disease, which the VA has associated with exposure to 
herbicides and which has manifested to a compensable degree 
within the requisite time period.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e)).  Based on the dates of 
his service in Vietnam, the veteran is generally presumed to 
have been exposed to herbicide agents therein.  38 U.S.C.A. § 
1116(f).  The Board finds no affirmative evidence to show 
otherwise. Id.  However, the left parietal meningioma is not 
a listed disease associated with exposure to herbicides for 
purposes of the presumption.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  
 
The Board also notes that there is no evidence of malignant 
tumor or brain tumor within one year from the veteran's 
separation from service.  Thus, the presumption of in-service 
incurrence for chronic disease is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases).    
 
Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Certainly, the veteran has shown that he has current 
residuals of a resection of a left parietal meningioma.  A 
valid claim requires proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
January 1997, September 1997, September 1998, and October 
2000 private diagnoses included a large tumor of the left 
frontal parietal region, a prominent craniotomy defect on the 
left frontoparietal region, meningioma, and brain tumor.  The 
January 2001 VA diagnoses included status post meningioma 
resection with neurological sequelae, and the January 2002 VA 
diagnoses included residuals of left parietal lobe meningioma 
surgical removal.  

However, direct service connection cannot be granted because 
the evidence shows no in-service manifestation of a left 
parietal meningioma and does not include a medical opinion 
that current residuals resulted from an event in active 
service.  Boyer, 210 F.3d at 1353.  Service medical records 
show that the veteran's head was normal at May 1966 
preinduction and May 1968 separation examinations, and there 
were no complaints about the veteran's head or brain in 
service.  In fact, the motorcycle accident to which the 
veteran attributes the tumor occurred two months after his 
separation from service.  Moreover, there is no competent 
evidence of record that relates the tumor to service or any 
incident therein, to include exposure to herbicides.  
Therefore, service connection may not be established on a 
direct basis.  

Finally, the Board will consider entitlement to service 
connection on a secondary basis.  A disability is service 
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).   

The veteran alleges that the left parietal meningioma is the 
result of head trauma sustained in a motorcycle accident in 
October 1968, two months after his separation from service.  
He contends that the accident occurred due to his alcohol use 
to self-medicate for PTSD, for which he is currently service-
connected.  Therefore, he argues that the left parietal 
meningioma should be service-connected as secondary to the 
PTSD.  

Upon a review of the evidence, the Board finds that it need 
not reach the issue of whether the accident was related to 
the service-connected PTSD because it finds no competent and 
probative evidence of record that the left parietal 
meningioma resulted from the October 1968 motorcycle 
accident.  The Board has a duty to analyze the credibility 
and probative value of the evidence of record.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  When adequately explained, the 
Board is free to favor one medical opinion over another.  
Evans v. West, 12 Vet. App. 22, 26 (1998).  

Initially, the Board notes that the veteran has stated his 
personal belief that the left parietal meningioma is related 
to the October 1968 motorcycle accident.  However, as a lay 
person, the veteran is not competent to offer an opinion as 
to the etiology of a medical condition.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

The October 2000 statement from J. Levine, M.D., states that 
the veteran had a meningioma and that "[t]he tumor he had 
may be due to a head injury such as that which he sustained 
in 1968."  This opinion, on its face, is speculative and 
does not explain the basis for the opinion, such as treatment 
history or medical research.  See, e.g., Bostain v. West, 11 
Vet. App. 124 (1998); Bloom v. West, 12 Vet. App. 185 (1999); 
Obert v. Brown, 5 Vet. App. 30 (1993).  In addition, it does 
not specifically link the tumor to head trauma from the 
October 1968, but only to head injury "such as" what the 
veteran sustained in 1968.  The report of the January 2002 VA 
neurology examination shows that the examiner reviewed the 
veteran's VA medical records and personal records, including 
the statement from Dr. Levine, and conducted a physical 
examination of the veteran.  The examiner also consulted and 
referred to medical literature relevant to the issue on 
appeal.  The examiner concluded that he could not offer an 
opinion as to whether the veteran's left parietal meningioma 
was related to the 1968 motorcycle accident without resorting 
to speculation.  The Board finds that this opinion, which is 
supported by explanation and review of relevant evidence and 
information, is more probative on the issue of the etiology 
of the meningioma than Dr. Levine's opinion.    

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and service connection for 
residuals of a resection of the left parietal meningioma 
cannot be granted.  In such circumstances, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-
55 (1990).  


Entitlement to an initial disability rating in excess of 10 
percent for PTSD

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his PTSD has caused greater 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  The rating for 
PTSD must be considered from the point of view of the veteran 
working or seeking work and the ability of the veteran's 
psyche to function under the ordinary conditions of daily 
life, including employment and self-support.  38 C.F.R. 
§§ 4.2, 4.10.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

PTSD is evaluated under Diagnostic Code 9411.  38 C.F.R. § 
4.130.  A 10 percent evaluation is assigned for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.    

Initially, the Board observes that the veteran the has argued 
that the neurological symptoms following surgery to remove 
the left parietal meningioma should be evaluated as part of 
his service-connected PTSD because he alleges that the tumor 
was caused by an accident associated with self-medicating his 
PTSD symptoms with alcohol use.  However, as discussed above, 
service connection for residuals of a resection of the left 
parietal meningioma is denied.  Therefore, the residuals of 
the surgery cannot be considered in evaluating the PTSD.  

Upon review of the record, the Board finds that an initial 
disability rating greater than 10 percent for PTSD is not 
warranted.  Of the criteria needed to establish a higher 
rating, the veteran has only shown that he experiences 
anxiety, depressed mood, sleep disturbances, survivor guilt, 
and some irritability.  The rest of the evidence shows that 
service-connected PTSD symptoms do not manifest as 
occupational and social impairment, suspiciousness, panic 
attacks, memory loss, flattened affect, impaired 
communication and thought processes, homicidal ideation, 
suicidal ideation, obsessional rituals, illogical speech, 
impaired impulse control, disorientation, neglect of personal 
appearance and hygiene, delusions, hallucinations, or 
inappropriate behavior.  

In addition, the record shows that the veteran worked 
continuously from 1969 to 1997, and his work life ended only 
because the non-service connected brain tumor was discovered 
in January 1997.  According to the April 1999 VA social work 
intern report, starting soon after service in 1969, the 
veteran worked six months as a laborer, eight years as an 
insurance salesman, two years as a real estate salesman, 
twelve years as a self-employed paper recycler, and six years 
as a long distance phone services salesman.  His job with the 
long distance company ended only because the local office was 
closed in March 1996.  After this setback, the veteran found 
a new job two months later and began selling mobile homes.  
That job ended abruptly on New Years Day 1997 when he 
suffered a major seizure and had to undergo brain surgery to 
remove a newly discovered brain tumor, which the RO 
characterized as a resection of a left parietal meningioma.  

In addition, a May 1998 VA staff psychiatrist noted recurrent 
anxiety, which occurred randomly about once a week, and sleep 
disturbances, but the veteran denied having any psychotic 
symptoms or homicidal or suicidal ideations.  The April 1999 
VA social work intern noted anxiety, exaggerated startle 
response around loud popping sounds, survivor guilt, and some 
irritability with family members, but the veteran denied 
having flashbacks, intrusive thoughts, nightmares, and 
homicidal or suicidal ideation.  The veteran's anxiety was 
not typical for PTSD because it did not occur on anniversary 
dates of traumatic events.  The veteran was not socially 
detached or isolated because he reported loving his wife and 
children and experiencing an improvement in family 
relationships after cutting back on alcohol.  The VA social 
work intern noted that the veteran was pleasant, cooperative, 
and oriented.  A May 1999 VA mental health physician noted 
that the veteran historically got along well with coworkers 
and opined that the veteran demonstrated anxiety but no other 
PTSD symptoms.  

Later, a January 2001 private psychiatrist/neurologist noted 
a difficulty with attention span and concentration, 
characterized the veteran's occupational and social 
impairment as moderate to serious, and stated a global 
assessment function score of 55.  A January 2001 VA 
psychiatrist/neurologist characterized the veteran's PTSD 
symptoms as mild, stated a consistent global assessment 
function score of 70, and attributed the veteran's current 
occupational impairment to nonservice-connected residuals of 
the left parietal meningioma.  The veteran demonstrated 
normal perception, orientation in all spheres, and grossly 
intact memory and concentration, and he denied homicidal and 
suicidal ideation.  The January 2001 VA 
psychiatrist/neurologist specifically disagreed with the 
January 2001 private psychologist/neurologist's assessment of 
moderate to serious impairment because, at various 
examinations, the veteran contradicted his own descriptions 
of past symptoms.  Contrary to the January 2001 private 
examiner's concerns about difficulty with attention span and 
concentration, the veteran gave a detailed work history at 
the January 2001 VA examination that matched what he had 
reported in April 1999.  At a January 2001 VA social work 
appointment, the veteran's anxiety was considered medically 
managed and not acute.  The veteran also reported that he 
felt hopeful about the future and did not consider himself to 
be helpless.  

In January 2002, two VA staff psychiatrists noted continuing 
nightmares, intrusive thoughts, survivor guilt, anxiety, and 
some alienation from society due to PTSD.  The two VA staff 
psychiatrists opined that the veteran demonstrated no thought 
disorder, his affect was full, and concentration and judgment 
were within normal limits.  He was deemed oriented in all 
spheres, and he performed memory tasks quite well.  The 
veteran again spelled out a detail work history that matched 
what he had reported in April 1999 and January 2001.  He 
denied homicidal and suicidal ideation and delusions and 
hallucinations.  His global assessment function score was 63, 
and the slurred speech he exhibited was attributed to the 
nonservice-connected left parietal meningioma.  

Accordingly, the Board finds that the overall disability 
picture from PTSD does not more closely approximate the 
criteria for a rating greater than 10 percent.  38 C.F.R. § 
4.7.  The evidence reflects minimal PTSD symptoms and a 
consistent work history that ended due to circumstances not 
associated with PTSD.  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2002); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
claimed or demonstrated.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2002).  The 
veteran worked continuously from 1969 to 1997, and his work 
life ended only because the non-service connected brain tumor 
was discovered in January 1997.  The veteran's current 
occupational impairment has been attributed to the non-
service connected left parietal meningioma, and the veteran 
has never been hospitalized for treatment of PTSD.  Under the 
circumstances, referral for consideration of an 
extraschedular rating for PTSD is not warranted.  


ORDER

Service connection for residuals of a resection of a left 
parietal meningioma is denied.  

An initial disability rating in excess of 10 percent for PTSD 
is denied.  



	                        
____________________________________________
	M. L. Nelsen
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

